Judgment in favor of plaintiff for personal injuries in the sum of $34,000 unanimously reversed on the law, on the facts and in the exercise of discretion, without costs and without disbursements, and a new trial granted unless plaintiff, within 20 days of service upon him by defendant Fischbaeh-Moore, Incorporated of a copy of the order entered herein, stipulates to accept $20,000, in lieu of the award by verdict, in which event the judgment is modified to that extent and as thus modified, affirmed, without costs or disbursements. It is obvious that the award by verdict of $34,000 is excessive and not supported by the record. Concur — Eager, J. P., Capozzoli, McGivern, Nunez and Steuer, JJ.